Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 9/27/2021. Claims 1-26 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
USC 102
Regarding Hayes fails to teach the amended claim 1 (similarly, claims 5 and 9)
In response: The exact meaning of “same architecture” is not clear. For example, does it make reference to the number of nodes, types of functions or topological connections? In the office action, it is interpreted as two neural networks. For example, the ResNet and UAN correspond respectively to the first and the second automated learning systems. Hayes further shows a 5 layers deconvolution network of UAN (Table 1), but does not expressly teach “each layer of the second automated learning system corresponding to one corresponding layer of the first automated learning system”. Reference Feng teaches a five convolution layers in a ResNet and thus, the above claim limitation. The scaled perturbation δ’ is viewed as an example of modification. The δ’ continues when the probabilistic class prediction of f(x) is not different from that of f(δ’+ x).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (“Learning Universal Adversarial Perturbations with Generative Models”, IEEE Security and Privacy Workshops, May 24, 2018, pp 43-49), hereinafter Hayes, in view of Feng et al. (US 20210027094), hereinafter Feng.

1. A method for testing a first automated learning system, the first automated learning system having an input layer configured to receive a test input value and an output layer configured to output a first output value (Hayes: e.g., page 44, sec C, Datasets, Fig 1, the target model comprising an input layer and an output layer is an example of a first automated system), the method comprising:
determining a second output value based on (i) a predefined target output value that is different than a correct output value that is assigned to the test input value and (ii) a reference output value that is one of the correct output value and the first output value of the first automated learning system (Hayes: e.g., page 44, sec II-A, col 2, EQ (1), the Lfs term is an example of a second output value, c0 is an example of a reference output value that is one of the correct output value and the first output value of the first automated learning system and the value corresponding to i is an example of predefined target output value that is different than a correct output value assigned to the test input value);
propagating the second output value through a second automated learning system, the second automated learning system having an input layer configured to receive the second output value and an output layer configured to output a third output value (Hayes: e.g., page 44, sec II-A, Fig 1,  an UAN model comprising the input receiving the function of loss outputted from the first system and a third output including the perturbation is an example of a second automated learning system having an input layer configured to receive the second output value and an output layer configured to output a third output value), the second automated learning system having a same architecture as the first automated learning system but having layers arranged in a different order, Hayes: e.g., page 44, sec C, Datasets, page 45, Table 1, a ResNet as the target model and the structure in Table 1 as the UAN), the output layer of the second automated learning system corresponding to the input layer of the first automated learning system and the input layer of the second automated learning system corresponding to the output layer of the first automated learning system (Hayes: e.g., page 44, Fig 1, the output of the target model connected to the input of the UAN and the output of the UAN connected to the input of the target model); and
 system is robust against modifications to the test input value causing the output layer to output the predefined target output value, the modifications being less than or equal to a predetermined modification magnitude (Hayes: e.g., page 44, sec III-A, EQ (2), page 45, EQ (3), determining, based on the perturbation form the UAN that results from propagating the Lfs term, whether the probabilistic class prediction by f(.) changes with the scaled perturbation to the image drawn from the test dataset, sec C, Datasets, interprets determining, based on the third output value that results from the propagation of the second output value through the second automated learning system, whether the first automated learning system is robust against modifications to the test input value causing the output layer to output the predefined target output value, and the perturbation bound ε interprets the modifications being less than or equal to a predetermined modification magnitude).
	Hayes does not expressly disclose, but Feng discloses “each layer of the second automated learning system corresponding to one corresponding layer of the first automated learning system” (Feng: e.g., [0148], a ResNet having five convolution layers, where the same number of convolution in ResNet and deconvolution layers in UAN interprets each layer of the second automated learning system corresponding to one corresponding layer of the first automated learning system). It would have been obvious for one of ordinary skill in the art, having Hayes 

2. The method according to claim 1, further comprising: issuing a robustness certificate in response to determining that the first automated learning system is robust against the modifications to the test input value causing the output layer to output the predefined target output value (Hayes: e.g., page 44, sec III-A, adjusting the modification until f(δ’ + x) output s desired value).

4. (Currently amended) The method according to claim 1, further comprising: 
determining an objective function based on (i) the third output value of the second automated learning system, (ii) the modification magnitude, and (iii) the test input value (Hayes: e.g., page 45, EQ (3), the portion to be maximized is an example of an objective function to be evaluated based the test data, the perturbation and the scaled perturbation); comparing the determined objective function to a predetermined threshold (Hayes: e.g., page 45, EQ (3), the confidence threshold or the relative perturbation value that is set to a value are an example of a threshold to which the objective function is compared); and determining whether the first automated learning system is robust against the modifications to the test input value causing the output layer to output the predefined target output value depending on the result of a comparison (Hayes: e.g., page 44, EQ (1), page 45, EQ (3), the change to the f(.) based on modification to obtain a desired output).


(Hayes: e.g., page 44, sec III-A, EQ (2), page 45, EQ (3), determining the scaled perturbation based on the probabilistic class prediction f(.) interprets determining a largest modification magnitude of a modification to a test input value to an input layer of a first automated learning system, where the scaled perturbation is an example of a modification, and where the optimization procedure of determination continues when the predictions from f(x) and f(δ’+ x) are not different interprets the modification does not cause an output layer of the first automated learning system to output a predefined target output value that is different than a correct output value that is assigned to the test input value), the method comprising:
determining a second output value based on (i) the predefined target output value and (ii) a reference output value that is one of the correct output value and a first output value of the first automated learning system (Hayes: e.g., page 44, sec II-A, col 2, EQ (1), the Lfs term is an example of a second output value, c0 is an example of a reference output value that is one of the correct output value and the first output value of the first automated learning system and the value corresponding to i is an example of predefined target output value that is different than a correct output value assigned to the test input value);
Hayes: e.g., page 44, sec II-A, Fig 1,  an UAN model comprising the input receiving the function of loss outputted from the first system and a third output including the perturbation is an example of a second automated learning system having an input layer configured to receive the second output value and an output layer configured to output a third output value), the second automated learning system having a same architecture as the first automated learning system but having layers arranged in a different order, Hayes: e.g., page 44, sec C, Datasets, page 45, Table 1, a ResNet as the target model and the structure in Table 1 as the UAN), the output layer of the second automated learning system corresponding to the input layer of the first automated learning system and the input layer of the second automated learning system corresponding to the output layer of the first automated learning system (Hayes: e.g., page 44, Fig 1, the output of the target model connected to the input of the UAN and the output of the UAN connected to the input of the target model);
determining an objective function based on (i) the test input value, (ii) the third output value that results from the propagation of the second output value through the second automated learning system, and (iii) the modification magnitude (Hayes: e.g., page 45, EQ (3), the loss function, depending on (i) the test dataset, sec C, (ii) the output of the UAN that resulted from the target model and the confidence threshold and (iii) the scaled  modification δ’, is an example of an objective function); and
determining the largest modification magnitude depending on the objective function such that the objective function does not become smaller than a predetermined threshold (Hayes: e.g., page 45, EQ (3), computing the optimization for the adversarial perturbation  δ’ with respect the predetermined threshold based on the loss function when he predictions from f(x) and f(δ’+ x) are not different interprets determining the largest safe modification magnitude depending on the objective function such that the objective function does not become smaller than the predetermined threshold). 
Hayes does not expressly disclose, but Feng discloses “each layer of the second automated learning system corresponding to one corresponding layer of the first automated learning system” (Feng: e.g., [0148], a ResNet having five convolution layers, where the same number of convolution in ResNet and deconvolution layers in UAN interprets each layer of the second automated learning system corresponding to one corresponding layer of the first automated learning system). It would have been obvious for one of ordinary skill in the art, having Hayes and Feng before the effective filing date, to combine Feng with Hayes to improve the efficiency and accuracy in evaluating robustness of adversarial perturbation in Hayes.

6. The method according to claim 5, wherein the predetermined threshold for the objective function is not less than zero (Hayes: page 45, RQ (3), the relative parameter 

7. The method according to claim 5, wherein: one of a plurality of second output values is determined for each one of a plurality of predefined target output values, each one of the plurality of predefined target output values corresponds to a differing output value that is different from the reference output value, the plurality of second output values are propagated through the second automated learning system which outputs a plurality of corresponding output values (Hayes: e.g., page 44, Fig 1, the backward pass, the loss, including the confidence value, from the target model to UAN), and the objective function is determined depending on said plurality of corresponding output values (Hayes: e.g., page 44, Fig 1, the output from the target model with updated UAN based on the loss function, page 44, EQ (2), interprets the objective function is determined depending on said plurality of corresponding output values).

9. A method for training a first automated learning system, the first automated learning system having an input layer and an output layer (Hayes: e.g., page 44, sec C, Datasets, Fig 1, the target model comprising an input layer and an output layer is an example of a first automated system), the method comprising:
providing (i) a predetermined modification magnitude and (ii) training data including both training input values and corresponding training output values (Hayes: e.g., page 44, sec C, datasets, providing training and validation data with classes as input to network models, including the ResNet, Fig 1, for training UAN interpret providing a predetermined modification magnitude and training data, which comprises both training input values and corresponding training output values);
providing a second automated learning system based on the automated learning system, the second automated learning system having an input layer and an output layer (Hayes: e.g., page 44, sec II-A, Fig 1,  an UAN model comprising the input receiving the function of loss outputted from the first system and a third output including the perturbation is an example of a second automated learning system having an input layer configured to receive the second output value and an output layer configured to output a third output value), the second automated learning system having a same architecture as the first automated learning system but having layers arranged in a different order, Hayes: e.g., page 44, sec C, Datasets, page 45, Table 1, a ResNet as the target model and the structure in Table 1 as the UAN), the output layer of the second automated learning system corresponding to the input layer of the first automated learning system and the input layer of the second automated learning system corresponding to the output layer of the first automated learning system (Hayes: e.g., page 44, Fig 1, the output of the target model connected to the input of the UAN and the output of the UAN connected to the input of the target model); and
determining, for each training input value, a corresponding second output value based on (i) a predefined target output value and (ii) the training output value that corresponds to the respective training input value (Hayes: e.g., page 44, EQ (2), page 45, EQ (3), determining for each input x the loss function or log max of f(δ’+x) over different classes based on at least the scaled modification δ’ and  c0);
propagating the corresponding second output values through the second automated learning system to yield corresponding third output values of the second automated learning system (Hayes: e.g., page 44, Fig 1, propagating the function of the loss outputted from the target model to the UAN for updating weights to generate a perturbation);
determining at least an objective function based on (i) the predetermined modification magnitude, (ii) at least one of the training input values, and (iii) at least one of the corresponding third output values of the second automated learning system (Hayes: e.g., page 44, EQ (1), page 45, EQ (3), determining the portion of the loss function with respect to maximization based on the output of UAN, the x, δ’, and c0);
determining a loss function which depends on the determined objective function and which also depends on at least the training output value which corresponds to the at least one of the training input values (Hayes: e.g., page 45, EQ (3), determining the loss function with the training input value x and the modification magnitude δ’); and 
optimizing the determined loss function by adjusting parameters of the first automated learning system (Hayes: e.g., page 45, sec B, Transferability, paragraph 3, training the UAN with the UAN loss function interprets optimizing the determined loss function by adjusting parameters of the first automated learning system).
Hayes does not expressly disclose, but Feng discloses “each layer of the second automated learning system corresponding to one corresponding layer of the first Feng: e.g., [0148], a ResNet having five convolution layers, where the same number of convolution in ResNet and deconvolution layers in UAN interprets each layer of the second automated learning system corresponding to one corresponding layer of the first automated learning system). It would have been obvious for one of ordinary skill in the art, having Hayes and Feng before the effective filing date, to combine Feng with Hayes to improve the efficiency and accuracy in evaluating robustness of adversarial perturbation in Hayes.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes, in view of Feng, further in view of Harvey (US 20190294949), hereinafter Harvey.

12. The method according to claim 9, wherein: Hayes does not expressly disclose, but Harvey discloses “the layers of the first automated learning system are grouped, and the grouped layers are trained separately from each other” (Harvey: e.g., [0031], [0122], layers groups arranged in the same order as the training steps with training being applied to specific layers). Nonetheless, training of specific layers is well known. It would have been obvious for one of ordinary skill in the art, having Hayes and Harvey before the effective filing date, to combine Harvey with Hayes to improve UAN model for adversarial perturbation in Hayes.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes, in view of Feng, further in view of Kuperstein (US 4884216), hereinafter Kuperstein.

Kuperstein: e.g., Abstract, col 4, lines 33-36, col 18, lines 21-24, the output of a neural network to control limb actuator with sensor inputs corresponding to the state of the actuators). Neural network-based control is well known. It would have been obvious for one of ordinary skill in the art, having Hayes and Kuperstein before the effective filing date, to combine Kuperstein with Hayes to augment the functions of the generate models in Hayes for various applications, a desired objective of Hayes.

Claim Objections
(1) In claims 1-4 and 8, the meaning of “robust” is unclear and a definition may be provided.
(2) Claims 3, 8, 10-11 and 14-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
References of record do not expressly disclose control of a physical actuator depending on an issue robustness certificate of claim 3, safe modifications and small modifications in claim 8, the corresponding different second output values of each leaning input value 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., reference Li et al. (US 20180260793) teaches and encoder comprising convolution layers and decoder comprising deconvolution layers. Combination of Li and Hayes also teaches the concept of having same architecture with layers in different order.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.